Citation Nr: 0711995	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gall bladder 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an initial disability rating greater than 
10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1981 to May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 2002, the veteran requested service connection for 
several disabilities including bronchitis, chronic fatigue, 
depression, skin rash, and nervous syndrome of the lower and 
upper extremities.  In an August 2002 rating action, the RO 
granted service connection for hepatitis C and included the 
symptoms of chronic fatigue, depression, skin rash, and 
nervous syndrome of the lower and upper extremities.  In a 
December 2002 rating action the RO denied service connection 
for bronchitis.  In December 2002 the RO received a VA Form 
9.  Attached to this form, was a copy of her June 2002 
claims.  She also inquired as to why the claims for service 
connection for bronchitis, chronic fatigue, depression, skin 
rash, and nervous syndrome of the lower and upper extremities 
had not been addressed in an appeal.  The RO contacted the 
veteran in January 2003 to clarify her claims.  She indicated 
that she would send in a notice of disagreement (NOD).  

In January 2003, she sent copies of the August and December 
2002 rating actions, (as well as her NODs to the evaluation 
assigned to her hepatitis C and the denial of service 
connection for a gall bladder disorder).  On the copies of 
the rating actions, the veteran highlighted the references to 
chronic bronchitis, chronic fatigue, depression, skin rash, 
and nervous syndrome of the lower and upper extremities.  It 
appears to the Board that the veteran desired to file 
separate claims for service connection for chronic fatigue, 
depression, skin rash, and nervous syndrome of the lower and 
upper extremities.  This is referred to the RO for 
appropriate action.  

The Board also finds that she filed an NOD to the December 
2002 denial of service connection for bronchitis.  The issues 
of service connection for bronchitis and a gall bladder 
disorder on the merits, as well as the assignment of a higher 
evaluation for hepatitis C, will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a gall bladder disorder was denied 
in a June 1971 rating decision.  It was held that that there 
was no evidence of inservice treatment and a gall bladder 
disorder was not objectively demonstrated.  The veteran was 
notified of this determination, and did not appeal the 
decision.

2.  Evidence associated with the claims file since the June 
1971 rating decision is not cumulative and redundant and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision, which denied service 
connection for a gall bladder disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  Evidence submitted to reopen the claim for service 
connection for a gall bladder disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have not been satisfied.  During the pendency of 
this appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006) was 
issued, which established new requirements regarding the 
Veterans Claims Assistance Act of 2000 (VCAA) notice and 
claims that had been previously denied.  Furthermore, while 
this case was undergoing development, the case of 
Dingess/Hartman was decided, which addresses matters 
concerning the appropriate disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present appeal, the August 2001 and August 2002 VCAA 
notices to the veteran did not adequately follow the dictates 
outlined in Kent nor was the veteran notified of Dingess.  
However, the veteran's claim is being reopened due to the 
submission of new and material evidence, and the RO's failure 
to adequately inform the veteran is harmless error.  
Moreover, any question as to the appropriate disability 
rating or effective date will be addressed at the RO in 
accordance with applicable procedures.  In view of the 
holdings below, no additional notice or development is 
indicated on these matters.  

Reopening of a claim for service connection for a gall 
bladder disability

Service connection for a gall bladder disorder was denied in 
a June 1971 rating decision.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
gall bladder disorder.  The claim for service connection for 
a gall bladder disorder had been denied because it had been 
determined that the veteran did not have evidence of a 
current disability.  Since the 1991 rating decision, evidence 
has been received that shows the veteran has a current gall 
bladder disorder, diagnosed as cholecystitis.  This relates 
to an unestablished fact necessary to substantiate the claim, 
and the claim is reopened and will be considered on the 
merits.  See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for a gall bladder disorder 
is reopened.  To this extent, the appeal is granted as to 
this issue.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a gall bladder disorder.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful in this case.

The veteran claims that she should be granted a higher 
disability evaluation for hepatitis C.  She underwent VA 
examination in April 2004.  The veteran reported that she had 
an appointment with hepatitis clinic the next day and she 
would begin a medication regime for hepatitis C.  The Board 
notes that the diagnostic ratings that apply to her service 
connected disability takes into consideration the 
administration of continuous medication.  It is not clear 
from the record if the veteran began her medication regime.  
Recent medical records and further medical explanation is 
needed in regards to the scope of treatment provided for her 
hepatic disability.  

As referred to above, the Board construes the veteran's 
statements received in December 2002 and January 2003 as 
notices of disagreement to the December 2002 denial of 
service connection for bronchitis.  The RO has not issued a 
statement of the case (SOC).  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided recent treatment for her hepatic 
and gall bladder disorders.  

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of her 
service-connected hepatitis C.  The 
examiner should comment as to whether her 
hepatitis C is productive of daily 
fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring 
dietary restriction or continuous 
medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least two weeks, but 
less than four weeks, during the past 
twelve-month period.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of the gall bladder disorder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the significance of the 
inservice January 1991 diagnosis of rule 
out cholecystitis.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any current gall bladder disorder was 
incurred during her military service.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

4.  The RO should issue a statement of 
the case (SOC) with respect to the claim 
of service connection for bronchitis.  
The veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this claim to 
the Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal, for which a NOD has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


